Title: Henry Laurens to the Other American Peace Commissioners, 17 June 1783
From: Laurens, Henry
To: Other American Peace Commissioners


          
            Gentlemen,
            London 17th. June 1783
          
          I had the honor of addressing you the 10th. immediately after my landing at Dover— As
            early as possible after my arrival here I obtained an Interview with Mr. Secretary Fox,
            who was pleased to read to me part of his latest Dispatches to Mr. Hartley which he
            supposed would reach Paris on the 14th
            tis probable therefore that before this time, as much of the Contents as is proper for
            your Knowledge, has been communicated.
          
          “Reciprocity” since the 10th of April
            has undergone a certain Degree of Refinement; the definition of that term appears now to
            be, Possession of advantages on one side, and Restrictions on the other. “The Navigation
            Act is the vital of Great Britain, too delicate to bear a Touch”—the sudden and
            unexpected, perhaps illicit arrival of Ships and Cargoes from America may have caused
            this change of Tone. But you have heard
            in detail & are more competent to Judge.
          From a desire of forming an opinion I asked Mr. Fox whether he thought, I might venture
            for a few days to take the benefit of Bath, and yet be time enough at Paris for the
            intended commercial Agreement? He replied, “I rather think you may.” One need not be a
            Conjurer to draw an inference— You will either have finished the Business before I could
            travel to Paris; or without being missed there, I may go to Bath and repair my
            nerves.
          In this state of uncertainty, when ’tis easy to percieve affections are not as We could
            wish them, nor quite so warm as We have been taught to believe, it would not be wise to
            commit the United States, wherefore I shall rest the Business till I hear from you, or
            until a more favorable prospect, flattering myself with hopes of your surmounting the
            late seeming Difficulties; an inconvenience on your side is preferable to the hazard of
            a disgrace.
          I am with great Regard and Respect, Gentlemen, Your most obedient, and most humble
            servant,
          
            Henry Laurens 
          
            Their Excellencies. The Ministers Plenepotentiary from the United
              States of America at Paris.
         
        